Citation Nr: 9920934	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-27 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
visual acuity in the right eye, claimed to have resulted from 
surgery at a VA medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1997 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 for loss of visual acuity 
in the right eye, claimed to have resulted from surgery at a 
VA medical facility.  The veteran filed an NOD in August 
1997, and an SOC was issued by the RO the following month.  
In September 1997, the veteran filed a substantive appeal.  
In December 1997, the veteran testified before a hearing 
officer at the VARO in Pittsburgh.  A supplemental statement 
of the case (SSOC) was issued in April 1998.  

The Board notes, in addition, that the veteran was denied 
entitlement to service connection for a visual defect.  That 
particular theory of entitlement to benefits has not been 
perfected on appeal, and therefore is not in appellate status 
at this time.  


FINDINGS OF FACT

1. All evidence necessary to an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran underwent a right eye extracapsular cataract 
extraction, with posterior chamber intraocular lens (IOL) 
implant, at a VA Medical Center (VAMC) in Pittsburgh in 
July 1991.  

3. The veteran underwent a right eye YAG (yttrium aluminum 
garnet) laser capsulotomy at a VAMC in Pittsburgh in March 
1994.  

4. Upon VA examination in January 1998, the examiner opined 
that the veteran had acquired additional visual impairment 
in the right eye, that being an increase in myopic 
refractive error, as a result of the cataract surgery in 
July 1991.  

5. Correction of the veteran's right eye myopic refractive 
error, with corrective lenses, results in 20/20 vision out 
of the right eye, with near vision not affected.  

6. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for loss of visual acuity in the right eye, is not 
plausible under the law, as there is no evidence that any 
claimed additional disability resulted from VA 
hospitalization,  or VA medical or surgical treatment.  


CONCLUSION OF LAW

The claim for benefits for loss of visual acuity in the right 
eye, under the provisions of 38 U.S.C.A. § 1151, is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 
C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that his visual acuity upon entering active service was 
20/20, uncorrected, in both his right and left eyes.  At 
separation, the veteran's visual acuity was recorded as 
13/20, uncorrected, in the right eye and 7/20, uncorrected, 
in the left eye.  In addition, a description of the veteran's 
eyesight at separation noted "defective vision."  No 
additional explanation with respect to the finding of 
defective vision was noted.

A review of the veteran's claims file reflects that he was 
admitted to a VAMC in Pittsburgh in July 1991, with the 
complaint that he could not read or drive due to a cataract 
in his right eye.  Ophthalmalogic examination resulted in the 
diagnostic impression of a visually significant cataract in 
the right eye.  Surgery was scheduled, and the operation 
report noted that the indication for the procedure was 
decreased vision due to a cataract in the affected eye, which 
was interfering with the veteran's life situation.  He 
underwent a right eye extracapsular cataract extraction, with 
posterior chamber intraocular lens insertion, during that 
admission.  The discharge summary noted that the veteran had 
tolerated the procedure well with no complications, and his 
visual acuity without correction, post-surgery, was noted as 
20/80.  Additional post-surgery treatment notes, dated from 
July 1991 to October 1992, reflected the veteran's complaints 
of subsequent burning in his right eye and of a loss of 
visual acuity.  

Thereafter, a VAMC Pittsburgh discharge summary, dated in 
March 1993, noted the veteran's admission for possible 
extraction of a left eye cataract.  Examination of the 
veteran's right eye revealed a posterior chamber intraocular 
lens with mild posterior capsule opacification.  Following 
refractive lenses testing, it was noted that manifest 
refraction brought best acuity to a near acuity of 20/50-plus 
in the right eye, and 20/40 in the left eye.  Following his 
preoperative examination, the veteran decided against surgery 
to remove the cataract in his left eye.  The discharge 
diagnoses were cataract of the left eye and pseudophakia of 
the right eye.   

In March 1994, the veteran underwent a YAG laser capsulotomy 
at the VAMC in Pittsburgh.  Treatment notes associated with 
the procedure, dated in March and April 1994, noted that the 
veteran had tolerated the procedure without complications.  
His post-operative visual acuity, corrected, was noted as 
20/40 plus one.

In August 1995, the veteran filed a claim of entitlement to 
benefits under 38 U.S.C.A. § 1151, for loss of visual acuity 
in his right eye.

Subsequently, in February 1997, the RO received an undated 
statement from James Mondzelewski, M.D., of Glaucoma-Cataract 
Consultants, Inc.  Dr. Mondzelewski noted that the veteran 
complained of monocular diplopia on his right side.  On 
further clinical evaluation of the right eye, the veteran's 
lens implant, from surgery in 1991, was noted to be well-
centered, and a central capsulotomy opening was identified.  
There were also a few endothelial corneal folds and 
thickening noted, which were associated with mild corneal 
endothelial degenerative disease.  In addition, the veteran 
was able to see at the 20/25 level on the right side, 
utilizing a myopic astigmatic corrective lens.  Furthermore, 
he was noted to have a Grade III brunescent cataract in his 
left eye.  Dr. Mondzelewski reported, inter alia, that the 
veteran suffered from significant myopic residual refractive 
error on the right side which had been encountered post-
right-cataract-removal with phacoprosthesis placement.  

In December 1997, the veteran testified before a hearing 
officer at the VARO in Pittsburgh.  Under questioning, the 
veteran noted that he did not have any problems with his eyes 
in service, and had been surprised that his vision had been 
described as defective at separation.  He reported that, in 
1950 or 1951, in conjunction with an employment opportunity, 
he had received a pair of eye glasses.  However, he stated 
that he was not hired for that job, and soon stopped wearing 
the glasses.  In addition, the veteran testified that he was 
later diagnosed with cataracts in both his eyes, and had 
surgery to remove the cataract in his right eye in 1991.  He 
stated that, after the operation, he had problems seeing, and 
a few years later underwent laser surgery on his right eye.  
He noted that, after the laser surgery, he still had 
difficulty seeing out his right eye.  In addition, the 
veteran reported that he currently could not see beyond the 
length of his arm without his glasses, and that he believed 
he occasionally suffered from some double vision (diplopia).  

Thereafter, in January 1998, the veteran underwent a medical 
examination for VA purposes. The examiner noted the veteran's 
service history, and the description of his vision at 
separation as defective.  The veteran's medical history with 
respect to his eye surgeries was also noted, including that 
he had undergone cataract surgery for the left eye outside 
the VA medical system.   

Upon clinical evaluation, there was no finding of diplopia, 
and the veteran's visual acuity in his right eye was 20/20 
corrected (20/200 uncorrected), with visual acuity of 20/20 
corrected (20/400 uncorrected) in his left eye.  In addition, 
intraocular pressure in the right eye was found to be normal; 
and external ocular structure and function, including the 
pupil, extraocular muscle function and balance, and gross 
peripheral visual fields, was also normal and full.  There 
was some fat prolapse subconjunctivally supratemporally in 
both eyes, and this was reported as an aging change of no 
visual significance.  Slit-lamp examination of the anterior 
segment in the right eye showed one vertical central corneal 
striae in the deep cornea and scattered guttate changes of 
the endothelium.  There was a posterior chamber intraocular 
lens noted to be in place and well centered, and a YAG laser 
central opening of adequate size in the posterior capsule.  
Furthermore, a refraction test of the right eye disclosed 
that a minus-four combined with a plus-one axis seventeen 
yielded 20/20 vision.  

In summary, the examiner noted that the veteran had had a 
clear cornea in the right eye pre-operatively to his cataract 
extraction in 1991.  He now had residuals of vertical striae 
in the right eye, which did not seem to be of any visual 
significance.  The veteran was also noted to have been a mild 
myope prior to cataract surgery; the examiner based this upon 
a reading of the veteran's spectacles from the 1940's, which 
the veteran provided, which showed 3/4-of-a-diopter of minus 
correction in the right eye.  Post-operatively, though, in 
1991, the veteran exhibited a spherical equivalent in the 
right eye of -3.50, indicating that he had developed some 
myopia, based upon the selection of intraocular lens that was 
placed in his right eye.  However, correction of the myopia 
with corrective lenses yielded 20/20 vision in the right eye, 
and near vision was not affected, as the veteran was able to 
read at near almost as well without correction as he could 
with his spectacles.

In conclusion, the examiner noted that the veteran had 
acquired an additional right eye condition, that being an 
increase in myopic refractive error as a result of his 
cataract surgery at the VAMC Pittsburgh in 1991.  However, 
correction of the myopia with corrective lenses yielded 
perfect vision.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in August 1995.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
___Vet.App. ___, No. 98-664, slip op. at 5-6 (July 7, 1999).  
Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment.  

A review of the evidence reflects that the veteran suffered 
an increase in myopic refractive error of the right eye as a 
result of his cataract surgery at the VAMC in Pittsburgh in 
1991.  This finding was reported in the undated statement 
from Dr. Mondzelewski, and upon VA examination in January 
1998.  During that same VA examination, it was noted that the 
veteran's myopic refractive error had been corrected with 
eyeglasses, and his vision was 20/20, with near vision normal 
without the use of eye glasses.  The examiner noted, in 
conclusion, that correction of the myopia with corrective 
lenses yielded perfect vision.  For purposes of evaluating 
visual acuity, the best distant vision obtainable after best 
correction by glasses will be the basis of the rating.  38 
C.F.R. § 4.75 (1998).

As noted above, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment.  In this instance, while 
the evidence reflects that VA surgical treatment did result 
in greater right eye myopic refractive error (as such, an 
aggravation of a pre-existing mild form of myopic refractive 
error, as was identified in the January 1998 VA examination 
report), such a condition has been corrected with eyeglasses, 
and the veteran's vision is currently 20/20 in his right eye.  
Thus, no additional disability has actually resulted from VA 
hospitalization, or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1), (2).  

While the Board does not doubt the sincerity of the veteran's 
contention that his cataract surgery at the VAMC in 
Pittsburgh resulted in a loss of visual acuity in his right 
eye, we note that he does not meet the burden of presenting 
evidence of a well-grounded claim under section 1151 merely 
by presenting his own assertions, or those of his 
representative on his behalf, however strongly they may be 
felt because, as lay persons, they are not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998).  See also Carbino v. Gober, 10 Vet.App. 507, 510 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence in this case, that the disability claimed 
by the veteran under 38 U.S.C.A. § 1151, i.e., loss of visual 
acuity in the right eye, has not been shown to constitute an 
existing disability resulting from VA hospitalization or 
medical or surgical treatment.

Accordingly, the claim is not well grounded, and benefits 
under section 1151 may not be granted.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of visual acuity in the right eye, claimed to 
have resulted from surgery at a VA medical facility, is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

